Title: To George Washington from the Board of War, 28 July 1780
From: Board of War
To: Washington, George


					
						Sir
						War Office [Philadelphia] July 28th 1780
					
					In Consequence of your Excellency’s Letter on the Subject of the Jersey Arrangements the Board (fully sensible from Experience of the Justice of your Observations on the Impropriety of the individual States interfering in such Cases) reported the Matter to Congress in Hopes of an Alteration in the System being produced. But we are this Day informed that Congress have been pleased to negative our Report. Matters must therefore remain as they are until Congress shall alter their Sentiments on this Subject & restore Propriety to the Mode of arranging the Army. We cannot under present Circumstances issue the Commissions to the Jersey Officers from Considerations which must strike your Excellency on every View of the Subject. When the Government of the State transmitt us the Arrangement not a Moment shall be lost in sending your Excellency the Commissions. We have the Honour to be with the highest Respect & Esteem your very obedient Servants
					
						Richard PetersBy order & in Behalf of the Board
					
				